Citation Nr: 1536248	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-18 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for constipation, to include as secondary to medication taken for the service-connected lumbar spondylosis with degenerative disc disease.

2.  Entitlement to service connection for insomnia, to include as secondary to the service-connected lumbar spondylosis with degenerative disc disease.

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected lumbar spondylosis with degenerative disc disease.

4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected lumbar spondylosis with degenerative disc disease.

5.  Entitlement to service connection for a left leg disorder, to include as secondary to the service-connected lumbar spondylosis with degenerative disc disease.

6.  Entitlement to an initial rating in excess of 10 percent for right lumbar radiculopathy.  

7.  Entitlement to a rating in excess of 40 percent for lumbar spondylosis with degenerative disc disease.  

8.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to July 1967.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

Review of the Veteran's claims would be premature at this time as he has requested a Board hearing at his RO.  While the Board acknowledges that the Veteran has not requested a hearing regarding his claim for an initial rating in excess of 10 percent for right lumbar radiculopathy, to ensure full compliance with due process requirements pertaining to the other claims, a remand is required to schedule the Veteran for the requested hearing.

Accordingly, the case is remanded for the following action:

The Veteran must be scheduled for a hearing before the Board at the RO in St. Petersburg, in accordance with applicable law.  A copy of the notice scheduling the hearing must be placed with the evidence of record.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

